Title: To George Washington from Daniel Carroll, 25 May 1795
From: Carroll, Daniel
To: Washington, George


          
            Sir,
            Rock Creek [Md.] May 25th 1795
          
          I had the honor to receive your favor of the 17th Instant, the postcript to which may demand a few lines—As your visit to Mount Vernon was deferrd longer, than you expected, when I wrote mine of the 19th of feby, I had enter’d on such arrangement, respecting my private affairs, that I found it necessary to take my leave of Messrs Scott & Thornton on the 2d of this month, & soon after to settle my acct to that day—at the same time I told them that I shou’d be ready to give any information in my power, whenever requested, respecting any business of the City.
          I beg leave to add, that being told by them on the 30th Ulo, they had been inducd to make the communications they did, in consequence as they presumd of Mr Johnsons having informd you, of what had passed between the Commissrs & him, I mentiond that nothing had been said by me to you on those subjects excepting what you may remember, on the morning, I met you at the Office on your way down—That Mr Johnson had said to me that he did not intend to trouble you on any other matter, but respecting the Street on Rock Creek—& that I was calld into the room where Messrs Johnson & Stuart were with you, when some conversations, & explanations took place respecting Mr Greenleafs claim on Rock Creek.
          On this occasion there was nothing read as far as I remember, but what related to that claim without any reference to the Entry of the 9th of January. I have the honor to be with sentiments of the greatest respect, Sir, Yr Mo. obt & very Hble Servt
          
            Danl Carroll
          
        